[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________            FILED
                                                U.S. COURT OF APPEALS
                             No. 09-15451         ELEVENTH CIRCUIT
                                                      APRIL 27, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                         CLERK

                   D. C. Docket No. 00-00650-CR-PCH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

TAVARES ONTARIO WIGGINS,
a.k.a. Tavaris Wiggins,
a.k.a. Tavares Williams,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 27, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Taveres Ontario Wiggins, a federal prisoner convicted of a crack-cocaine

offense, appeals the district court’s denial of his pro se motion for a reduced

sentence, brought pursuant to 18 U.S.C. § 3582(c)(2). Wiggins relies on this

Court’s decision in United States v. Archer, 531 F.3d 1347 (11th Cir. 2008) and the

Supreme Court’s decision in Begay v. United States, 553 U.S. 137, 128 S.Ct. 1581

(2008), to support his claim that carrying a concealed weapon does not constitute a

crime of violence for sentencing purposes. As such, he argues that he did not

qualify for the career offender enhancement in U.S.S.G. § 4B1.1, and thus his

sentence should be reduced under § 3582(c)(2).

      We review de novo a district court’s conclusions regarding the scope of its

legal authority under 18 U.S.C. § 3582(c)(2). United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). Although a district court generally cannot modify a

term of imprisonment once it has been imposed, an exception lies in § 3582(c)(2).1

The policy statements provide that § 3582 encompasses challenges to the

application of only those Guidelines that have been retroactively amended; the



      1
          Section 3582(c)(2) states in relevant part:

      [I]n the case of a defendant who has been sentenced to a term of imprisonment based
      on a sentencing range that has subsequently been lowered by the Sentencing
      Commission . . . the court may reduce the term of imprisonment, after considering
      the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are applicable,
      if such a reduction is consistent with applicable policy statements issued by the
      Sentencing Commission.

                                                  2
district court must leave all other Guideline decisions unaffected. U.S.S.G.

§ 1B1.10(b)(1); United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000) (“[A]ll

original sentencing determinations remain unchanged with the sole exception of

the guideline range that has been amended since the original sentencing.”).

      Here, Wiggins has not alleged a cognizable claim under § 3582(c)(2)

because his request for a reduced sentence relies on case decisions, not a

retroactive Guideline amendment. See United States v. Moreno, 421 F.3d 1217,

1220–21 (11th Cir. 2005) (holding that because Booker2 is a Supreme Court

decision rather than a retroactive Guideline amendment, it does not provide an

independent basis for a motion that is otherwise not cognizable under

§ 3582(c)(2)); see also Bravo, 203 F.3d at 782 (holding that “[e]xtraneous

resentencing issues” are not cognizable in § 3582 motions, and must be brought as

§ 2255 collateral attacks to the sentence). Therefore, Wiggins is not entitled to

§ 3582 relief.

      AFFIRMED.




      2
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                3